JUDGE PAYNTER
delivered the opinion op the court.
In 1870 George White was, by appropriate proceedings, declared a lunatic, since which time-he has been confined in the lunatic asylum, and the State has borne the expense of maintaining him.
This action is based on section 257, Kentucky Statutes', which reads as follows: “Where patients, who have been or may be supported in either of said asylums, have or shall acquire estate which can be subjected to debt, the Board of Commissioners of such asylum, when reliably informed of the fact, is authorized and directed, in every such case, to sue for, in the name of the asylum and recover the amount of such, patient’s board, at the rate of *752$200 per year, or so much thereof as such estate will suffice to pay for the time they shall have been respectively kept and maintained therein, and not otherwise paid for, and by proper proceedings to subject their estates respeciively, to the payment thereof. . . . The net sum realized in such suits shall be paid over to the State Auditor, who shall cover into the public treasui'y.” . . .
It appears from the averments of the petition that the committee has in his hands several hundred dollars, which he has collected from the United States government as a pension allowed the lunatic, George White. The appellant is entitled to subject the money arising from the pension or any funds which may come into the hands of the committee to the payment of the claim in suit, and whatever sum may be recovered under this section goes into the public treasury for the purpose of reimbursing the State for the expense incurred in the maintenance of the lunatic while confined in the asylum.
■ The court erred in sustaining a demurrer to the petition-. It should have been sustained to the answer.
The judgment is reversed, with directions that the court set aside the order sustaining the demurrer to the petition and for proceedings consistent with this opinion.